Citation Nr: 1417495	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the right scapula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  Following a January 2011 hearing, the Board remanded this claim in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's March 2011 remand, the Board directed the Appeals Management Center (AMC) to obtain the names and treatment dates of all health care providers, both VA and private, who have treated him for his right shoulder disorder since September 2003, including treatment records from the Andrews Air Force Base and the Walter Reed Army Medical Center in Washington, D.C.  In a March 2011 letter, the AMC sent the Veteran a letter requesting that he complete and return an enclosed VA Form 21-4142 for each provider.  The Veteran did not respond to the letter, and no further action was taken.  As the records from the Andrews Air Force Base and the Walter Reed Army Medical Center would not require a signed release form, follow-up efforts are needed to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Andrews Air Force Base and the Walter Reed Army Medical Center for all records of treatment of the Veteran dated since September 2003.  All records received must be added to the claims file.  If no records are available, this must be documented in the claims file.

2.  Then, the case must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



